Blair, J.
I concur in denying the writ. In my opinion, the circuit judge correctly construed the provisions of section 39 of Act No. 291 of the Public Acts of 1909 as giving a preference to retail liquor dealers engaged in business in April, 1909, over other applicants for licenses not so engaged. In construing a statute, it is the primary duty of the court to so interpret it as to give effect to the intention of the legislature. Applying this principle to the construction of the provisions in question, it appears to me to require the construction given by the circuit judge. To my mind, the provisions of this act clearly indicate an intention on the part of the legislature to protect the property of those engaged in business in April, 1909, against loss from being forced out of business, provided they possessed the qualifications for a license required by the statute, and to provide for a gradual reduction of the number by voluntary surrender and by revocation.
*694Section 37 appears to me to strongly support this view. By that section, existing saloons within a certain distance of churches and schoolhouses, or in a residence district, are protected, although licenses are prohibited for the establishing of new bars or saloons within such limits. Section 39 provides that proper bonds shall be approved, not to exceed the number of dealers doing business in April, 1909:
“Provided, that if after this act takes effect the number of retail liquor dealers * * * shall be in excess of the ratio * * * no license or licenses shall be issued * * * to take the place of such license or licenses as shall have been revoked as in this act provided, or that shall voluntarily have been surrendered, until the ratio of the licenses granted, and the saloons * * * shall not exceed one saloon for every five hundred inhabitants,” etc.
This act took effect September 1, 1909, and its provisions, relative to applications for licenses and bonds, relate, therefore, for the most part, to April, 1910, and ensuing years.
It appears to me, therefore, from the provisions quoted that it was the intention of the legislature that the township boards, etc., in April, 1910, should grant as many licenses and approve as many bonds as there were retail liquor dealers doing business in April, 1909, and still doing business in April, 1910, and that such number could only be reduced by voluntary surrender or by revocation. Unless this be the proper construction, the council or board, in April, 1910, could at once reduce the number of saloons to the statutory ratio, the power to do which would be inconsistent with the provisions now under consideration and with the proviso:
“Provided further, that said township board * * * may by ordinance limit the number of licenses to be granted; * * * but the number of licenses issued shall in no case exceed one to every five hundred inhabitants, * * * except as herein provided.”
The only provisions to which this exception in the pro*695viso can reasonably apply are those providing for licenses to be issued to the number of dealers doing business in April, 1909, which supports the interpretation above given, at least as to the number of dealers entitled to licenses. But, assuming that this interpretation is correct as to the number of dealers, does it follow that the dealers doing business in April, 1909, and still in the business when their applications for licenses are presented, are entitled to preference over other applicants desiring to engage in the business ? It is argued that such construction is excluded by the proviso that if the applications exceed the maximum number “the township board or village or city council shall grant the maximum number and shall determine which of the applications so filed shall be granted.”
If by this argument it is intended to indicate that the maximum number referred to is in accordance with the statutory ratio, without reference to the number in the business in April, 1909, it would seem to be opposed to the view expressed in the opinion of Justice Stone that the statute contemplates a gradual reduction of the number of saloons. As I understand his opinion, the dealers engaged in business in April, 1909, must be taken into account in determining the number of licenses to be granted, but not in determining to whom such licenses shall be granted; or, in other words, that the local legislature cannot reduce the number of saloons, except where the license has been revoked or voluntarily surrendered, but that, where there are 1,700 applicants and only 1,500 licenses can be granted, those applicants in the business possess no superior rights.
I think that the discretion vested in the local licensing body to determine to whom the licenses should be granted should be held to apply only to cases where, a local-option county having returned to sales of liquor, there are no dealers engaged in the business at all, and to cases where such licensing body has, by ordinance, changed the ratio, so as to provide for a less number of dealers, e.g.,1 to 1,000 inhabitants, or to cases where the number of dealers in *696April, 1909, is less than authorized by the statute, or where, by revocations or surrenders, the original number has been reduced below the maximum, in which event the board may exercise its discretion as to whom it will license to bring the number up to the maximum.
I am firmly persuaded that the legislature, recognizing some elements of justice in the claim that the property of the men engaged in the business should receive some protection — a claim which, though not sustainable in law, had been and was vigorously asserted — and to avoid even the appearance of confiscation, intended by the somewhat contradictory provisions of this section to protect the dealers engaged in the business when the law took effect. I am very much strengthened in this view by the consideration that this must have been the intention of section 37. That section protects the particular saloon keeper in the particular saloon at a particular location, since any saloon located at a new place would be a new saloon, and a saloon at the same place, but by a new person, under a new license, would also be a new saloon. Furthermore, that the law relates to the dealer, and not to the place in which he deals, is indicated by the fact that it is the disqualification of the dealer which gradually diminishes the excess of saloons.
It is clear that the primary intention of the legislature was to limit the number of saloons. I can see a good reason for providing that such limitation should not affect the men already in the business, who should conduct their business with the propriety required by the statute. I can see no good reason for providing that the number of saloons shall not be reduced, except by revocations or surrenders, if all of the old dealers may be turned out, and an entire new set may be put in. Why should the legislature have any hesitation in providing that in 1910 the licensing board should issue the number of licenses required by the statutory ratio, which, in the judgment of the legislature, was a sufficient number, except to protect those already in the business ? Again, I think, viewed *697from the standpoint of public policy, the same result must follow. A man whose right to continue in the business depends upon his own conduct of the business, regardless of his political influence, is far more likely to conduct his business properly than one who understands that, however upright his behavior, and no matter how closely he observes the law, however much he may have improved his property, and however great his investment, he is liable each year to be turned out of his business by some ward heeler with greater influence with his political boss. This is precisely what, in my view, the legislature sought to prevent.
Moore, C. J., concurred with Blair, J.